Citation Nr: 0316912	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the pelvis with degenerative 
changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which in pertinent part denied entitlement 
to an evaluation in excess of 20 percent for residuals of a 
fracture of the pelvis with probable degenerative changes.  
The veteran subsequently perfected this appeal.

In March 2001, the Board remanded this issue for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected residuals of a fracture 
of the pelvis are manifested by x-ray evidence of 
degenerative changes in the lower lumbar spine and sacrum, 
limitation of flexion of the lumbar spine to 80 degrees, and 
limitation of extension of the lumbar spine to 20 degrees.  

3.  Objective findings related to the veteran's service-
connected residuals of a fracture of the pelvis do not more 
nearly approximate severe sacroiliac injury and weakness, or 
severe limitation of motion of the lumbar spine; there is no 
evidence of ankylosis of the hip, limitation of flexion of 
the thigh to 20 degrees, ankylosis of the lumbar spine, or 
intervertebral disc syndrome.  

4.  The veteran has not submitted evidence tending to 
establish that his service-connected residuals of a pelvis 
fracture require frequent hospitalization or cause marked 
interference with employment beyond that contemplated in the 
schedular standards.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of a fracture of the pelvis with 
degenerative changes are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5250, 5252, 5289, 5292, 5293, 
5294 and 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The October 1999 rating decision, the December 1999 statement 
of the case (SOC), and the March 2003 supplemental statement 
of the case (SSOC) collectively informed the veteran of the 
laws and regulations pertaining to his claim for increase.  
These documents also advised him of the evidence of record 
and of the reasons and bases for denial.  Letter dated in 
April 2001 advised the veteran of the enactment of the VCAA 
and of VA's duty to notify and to assist.  He was also 
notified of the information and evidence he was responsible 
for providing and of the evidence that VA would attempt to 
obtain.

The veteran has not identified treatment records that need to 
be obtained or provided any authorizations for release of 
private records.  In keeping with the duty to assist, the 
veteran was provided VA examinations in July 1999 and May 
2001.  

The March 2001 Board remand indicated that the veteran's 
claims folder should be available for review by the examiner.  
The May 2001 examiner indicated that records received for 
review were limited to a copy of the remand case and the 
previous examination report.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a veteran (or claimant), as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  

The Board acknowledges that the veteran's complete claims 
folder was apparently not available for review.  
Notwithstanding, the Board concludes that the remand has been 
substantially complied with and that the veteran is not 
prejudiced by any failure to have his claims folder available 
for review.  The Board bases its conclusion on several 
factors.  The examiner had a copy of the remand and also a 
copy of the last examination report.  History reported by the 
veteran at the time of the May 2001 examination appears 
consistent with the record.  Further, the claims folder does 
not contain any other treatment reports related to the 
veteran's current claim for increase and the Board's decision 
is based on the objective findings of record.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service medical records establish that the veteran was 
admitted to the Walter Reed Army Hospital on April 2, 1954 
after being struck by a car.  He suffered multiple fractures 
of the pelvis (closed fractures of the right ischium and 
right and left pubic bones) with rupture of the prostatic 
urethra and bladder.  Repair of the ruptured bladder and 
ruptured urethra was performed under general anesthesia.  
Physical examination indicated that displacement of the 
fractures was not great and with adequate healing, position 
was satisfactory for function.  The veteran was discharged on 
June 29, 1954.

The veteran was originally granted service connection for 
residuals of a fractured pelvis with probable degenerative 
disc disease in January 1966 and assigned a 20 percent 
evaluation effective May 11, 1965.  

In May 1999, the veteran filed a claim for an increased 
evaluation, indicating that his condition had worsened.  In 
July 1999, the veteran underwent an examination for VA 
purposes.  He reported pain, weakness, fatigue and stiffness 
in the lower back.  Symptoms are off and on, occurring at 
least 3 times a year and may last for several weeks.  
Symptoms are aggravated by walking, lifting, running and 
standing for long periods of time and are alleviated by rest, 
Tylenol, and muscle relaxants.  He further reported that the 
symptoms are totally disabling and he is unable to perform 
normal daily activities.  

The veteran does not use any devices to walk and on physical 
examination, gait and posture were normal.  Examination of 
the lumbar spine showed no painful motion on bending, no 
muscle spasms, and no tenderness.  Flexion was to 95 degrees; 
extension to 35 degrees; right and left lateral bending to 40 
degrees; and right and left rotation to 35 degrees.  
Neurologic examination of the upper and lower extremities 
showed normal motor function.  Power was 5/5, sensation was 
intact, and deep tendon reflexes were within normal limits.  

X-rays of the pelvis showed degenerative changes in the lower 
lumbar spine and sacrum.  Diagnoses included degenerative 
disease of the lower lumbar spine and sacrum as evidenced by 
x-rays of the pelvis and status post injury of the pelvis and 
injury to the bladder.  Objectively, the veteran presented 
with a 10 cm well healed subumbilical scar.  Subjectively, 
the veteran had pain, weakness, fatigue and stiffness 
associated as residuals of his injury.

In his January 2000 substantive appeal, the veteran reported 
that the arthritis in his pelvis greatly restricts his motion 
and he suffers from constant pain.  A statement from the 
veteran's spouse dated in September 2000 indicates that the 
veteran is suffering from back, leg, and feet problems and 
that an increased evaluation is warranted.

The veteran underwent another examination for VA purposes in 
May 2001.  He complained of pain and weakness in the pelvic 
area.  Since his accident, he has felt weak in the inguinal 
area.  His symptoms are weekly, lasting minutes to days and 
are brought about by overuse.  He reported that medication 
and rest help with the symptoms but flare-ups decrease his 
functional ability.  He occasionally takes Tylenol with some 
improvement.  He complained of some swelling in the left 
inguinal area and also of mild low back pain.  The pain does 
not radiate to the lower extremities.  The veteran is able to 
brush his teeth, dress himself, shower, cook, vacuum, walk, 
drive a car, shop, take out trash, climb stairs and garden, 
but he is unable to push a lawnmower.  The veteran retired in 
1984.  

Leg length from the anterior superior iliac spine to the 
medial malleolus was 81 cm on the right and on the left.  On 
examination, straight leg raising was negative bilaterally.  
Range of motion of the lumbar spine was as follows: flexion 
to 80 degrees; extension to 20 degrees; right and left 
lateral bending to 40 degrees; and right and left rotation to 
35 degrees.  The examiner noted some limitation in flexion 
and extension but indicated that the range of motion of the 
lumbar spine was otherwise normal.  

Examination of both hips was reported as normal.  Flexion was 
to 125 degrees; extension to 30 degrees; adduction to 25 
degrees; abduction to 45 degrees; external rotation to 60 
degrees; and internal rotation to 40 degrees on both sides.  

The examiner further noted that there was no sign of bone 
inflammation, deformity or osteomyelitis.  There were no 
constitutional signs of bone disease or arthritis.  The 
examiner indicated that for the VA established diagnosis, 
residuals of fractured pelvis with degenerative changes, 
there was no change.  The examiner further commented that the 
current examination of the lumbar spine and pelvis revealed 
no evidence of loss of motion, weakness, excess fatigability 
or pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, the RO evaluated the 
veteran's residuals of a fractured pelvis pursuant to 
Diagnostic Code 5294 which provides that the disability be 
rated as analogous to lumbosacral strain under Diagnostic 
Code 5295.  This code provides that a noncompensable 
evaluation is warranted for sacroiliac injury and weakness 
with slight subjective symptoms only.  A 10 percent 
evaluation requires characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  

The veteran's service-connected residuals of a fractured 
pelvis involve sacroiliac injury and weakness.  However, the 
evidence presented in this case does not show that the 
veteran's disability picture more nearly approximates a 40 
percent evaluation under Diagnostic Code 5294.  There is no 
evidence of listing of the whole spine to the opposite side 
or a positive Goldthwaite's sign.  X-rays of the pelvis taken 
in July 1999 indicate that there was no significant joint 
space narrowing or erosive changes seen.  Recent examination 
indicated limitation of flexion to 80 degrees but this does 
not approximate marked limitation of forward bending.  There 
is x-ray evidence of degenerative changes, but right and left 
lateral motion were within normal limits on the May 2001 
examination.  

The Board is required to consider all applicable diagnostic 
codes.  Other diagnostic codes that are potentially 
applicable and provide for an evaluation in excess of the 
currently assigned 20 percent include 5010, 5250, 5252, 5289, 
5292 and 5293.  There is no medical evidence of ankylosis of 
the hip or of the lumbar spine and therefore, Diagnostic 
Codes 5250 and 5289 are not for application.  

Diagnostic Code 5293 deals with intervertebral disc syndrome.  
The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  The Board acknowledges that 
the veteran has not been advised of the revised rating 
criteria.  Notwithstanding, it is the Board's opinion that 
the medical evidence does not support application of 
Diagnostic Code 5293.  The veteran has not been diagnosed 
with intervertebral disc syndrome and the evidence does not 
indicate any current radiculopathy or neurological findings 
consistent with intervertebral disc syndrome and related to 
the residuals of his fractured pelvis.  Therefore, the 
veteran is not prejudiced by any failure to advise of the new 
regulations.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  Traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2002).  

The veteran has x-ray findings of degenerative changes in the 
lower lumbar spine and sacrum and can be rated based on 
limitation of motion.  The Board will consider whether the 
veteran is entitled to an evaluation in excess of 20 percent 
based on limitation of motion but notes that a separate 
rating for x-ray findings of degenerative changes is not 
appropriate as limitation of motion is already encompassed in 
the 20 percent evaluation currently assigned under Diagnostic 
Code 5294.  See 38 C.F.R. § 4.14 (2002).  

For VA purposes, normal flexion of the hip is from 0 to 125 
degrees.  See 38 C.F.R. § 4.71, Plate II (2002).  Limitation 
of flexion of the thigh is evaluated as follows: flexion 
limited to 10 degrees (40 percent); flexion limited to 20 
degrees (30 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 45 degrees (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2002).  

On examination in May 2001, flexion of both hips was to 125 
degrees.  There is no medical evidence of flexion limited to 
20 degrees and therefore, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5252.  

Limitation of motion of the lumbar spine is evaluated as 
follows: severe (40 percent); moderate (20 percent); and 
slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The words "slight," "moderate" and "severe" are 
not defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Examination in May 2001 reflected limitation of flexion to 80 
degrees and limitation of extension to 20 degrees, but range 
of motion of the lumbar spine was otherwise normal.  These 
findings do not approximate a severe limitation of motion of 
the lumbar spine and therefore, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5292 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The veteran has significant subjective complaints related to 
the residuals of his fractured pelvis and the Board does not 
doubt his assertions.  Objectively, however, the findings are 
minimal.  Examination in July 1999 noted normal gait and 
posture.  Power was 5/5, sensation was intact, and deep 
tendon reflexes were normal.  On examination in May 2001, the 
examiner noted that the examination of the lumbar spine did 
not reveal any evidence of painful motion, muscle spasm, 
weakness, or tenderness.  Regarding the hips, the examiner 
indicated that there was no pain, fatigue, weakness, lack of 
endurance or incoordination noted.  Accordingly, in terms of 
functional limitations attributable to the veteran's 
residuals of a pelvic fracture with degenerative changes, the 
Board does not find adequate pathology or symptoms that would 
warrant an evaluation in excess of 20 percent.  See DeLuca, 
supra.

Physical examinations of record note various surgical scars, 
including those related to hernia repair, open 
cholecystectomy, and coronary artery bypass grafting.  
Examination in May 2001 revealed a 6 cm vertical, pink, 
irregular scar just below the umbilicus.  There was very mild 
keloid formation, but no disfigurement otherwise, underlying 
tissue loss, or limitation of function.  Service medical 
records indicate surgical repair of the bladder and urethra, 
but do not establish that the veteran underwent any surgical 
procedures for repair of his fractured pelvis.  Consequently, 
a separate evaluation for scarring as a residual of the 
pelvic fractures is not for consideration.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the residuals of his 
fractured pelvis with degenerative changes and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent for service-connected 
residuals of a pelvic fracture with degenerative changes, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the pelvis with degenerative 
changes is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

